— Appeal by the defendant from a *567judgment of the Supreme Court, Queens County (Naro, J.), rendered April 15, 1985, convicting him of robbery in the second degree, and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The complainant’s testimony that she suffered physical pain for a few days after the robbery as a result of swollen glands from being choked, having chains pulled from her neck, and being seized by the neck and thrown down the stairs, is sufficient to establish the physical injury necessary to support the convictions for assault in the second degree and robbery in the second degree (People v Bogan, 70 NY2d 860; Penal Law § 10.00 [9]; § 120.05 [6]; § 160.10 [2] [a]).
The prosecutor’s single mischaracterization of certain evidence during summation was not so severe as to deprive the defendant of a fair trial in light of the trial court’s appropriate curative instruction which was accepted by defense counsel (People v Attianese, 150 AD2d 784).
Given the violent nature of the crime and the defendant’s prior record, the sentence was not excessive.
We have considered the defendant’s remaining contentions and find them to be without merit. Mangano, J. P., Lawrence, Kunzeman and Eiber, JJ., concur.